DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 7-11, filed 06/27/2022, with respect to claims 1, 6, 9, 13 and 15-20 have been fully considered and are persuasive.  The rejection of claims 1, 6, 9, 13 and 15-20 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically wherein the semiconductor layer stack comprises a boundary portion between the first area and the second area, wherein the second semiconductor layers and the third semiconductor layers are formed to have steps in the boundary portion, for the same reasons as mentioned for claim 2 in the previous office action mailed on 01/24/2022.
The prior art of record does not anticipate or make obvious the method of claim 9, including each of the limitations and specifically forming a dummy spacer between the first area and a second area of the substrate, for the same reasons as mentioned on pgs. 9-10 of Applicant remarks filed on 06/27/2022.
The prior art of record does not anticipate or make obvious the device of claim 15, including each of the limitations and specifically wherein a topmost first semiconductor layer from the first semiconductor layers extends to a first height above the substrate and wherein a topmost second semiconductor layer from the second semiconductor layers extends to the first height above the substrate, for the same reasons as mentioned on pgs. 7-8 of Applicant remarks filed on 06/27/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        7/1/22